Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to claim 1, Applicant has invoked 112(f) by using the words “system secure archiver configured to receive a data package. . . ”   The term  “system secure archive” is generic placeholder1, the words “configured to” are linking words2 and “system secure archiver” is not 
Because this claim limitation invokes 35 U.S.C. 112(f), this element is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  See MPEP 2181.  However, the written description fails to clearly link a corresponding structure, material, or acts for the claimed function.  See id (II) (C).  
For computer implemented means plus function limitations, “a general purpose computer is usually only sufficient as the corresponding structure for performing a general computing function (e.g., ‘means for storing data’), but the corresponding structure for performing a specific function is required to be more than simply a general purpose computer or microprocessor.”  MPEP 2181 (II) (B).  The quoted functions in the above claims are not general computing functions such as “storing”.  See id. As such, the specification “must include the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification.”  Id.  Because the specification does clearly link an appropriate algorithm, the claim is rejected as being indefinite. See id (II) (C): 
For a means- (or step-) plus- function claim limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate if one of ordinary skill in the art cannot identify what structure, material, or acts disclosed in the written description of the specification perform the claimed function.

In order to overcome this rejection Applicant must point out on the record the specific algorithm that has been invoked so that the metes and 
	The above analysis also applies to the following claim elements: 
“a system interface application configured to. . .” recited in claims 7-10; 
“client data collection application configured to. . .” recited in claims 10 and 19 
“audit engine configured to. . .” recited in claim 15. 
The dependent claims not addressed above are rejected because they inherit the deficiencies of their respective parent claims. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7, and 10 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Davis US 2018/0019867.
With respect to claim 1, Davis US 2018/0019867 teaches “1. A system for providing an auditable log of a client archive system, said system comprising: a system secure archiver” in Fig 1 item 102 (Examiner finds server 102 is an archiver because it adds blocks to a blockchain; 
“configured to receive a data package entered into the client archive system” in Fig. 1 items 106a and 106b and ¶ 19 and ¶ 36 (server 102 receives data packages (transaction records) from client devices 106a and 106b); 
 “and create a hash of the received data package” in ¶ 44 (server 102 hashes received data package (transaction records)); 
“a blockchain interface configured to store3 the created hash on a blockchain” in ¶ 45 (hash value stored on blockchain 304); 
“and receive a storage receipt” in ¶ 45 (Examiner finds that the sequence of pairs 324 is a storage receipt because the generation and storage of the pairs 324 is based on the received subnets 318); 
“and timestamp corresponding to the created hash” in ¶ 45 (timestamp 314 stored on blockchain 304); 
“and a system database configured to store4 the data package” in ¶19 (server 102 stores the transaction records at least in memory; database broadly includes any organized information; additionally, a blockchain stores data in an organized manner and thus is also a system database; thus, “a system database” can be any number of storage vehicles taught in Davis because they store data in an organized fashion); 

“and the storage receipt” in ¶ 45 (pair 324 must at least be stored in memory of server 102); 
“and timestamp” in ¶ 45 (timestamp stored at least in memory of server 102). 
With respect to claim 2, Davis teaches “2. The system of claim 1, wherein the system secure archiver comprises the blockchain interface and the system database” in Fig. 2 item 218 (system database); Fig. 2 item 216 (blockchain interface—see ¶ 39). 
With respect to claim 7, Davis teaches “7. The system of claim 1, further comprising: a system interface application configured to receive data from a client data collection application and format the received data to generate the data package” in ¶ 20 (computing device 106a creates transaction records; this is a generation of and formatting of a data package; computers inherently have system interface applications; otherwise there would be no way for a user to interact or use a computer). 
With respect to claim 10, Davis teaches “10. The system of claim 1, further comprising: a client data collection application at the client archive system, said client data collection application configured to receive changes to the client archive system from a client user interface” in ¶ 20 (transaction records include changes by definition); 
“transmit the received changes to the system interface application, wherein the system interface application formats the transmitted changes as the data package for the system secure archiver” in ¶ 20, ¶ 21, and ¶ 23 (changes (records) formatted and saved to archiver and recorded on blockchain). 
Claim(s) 15-18 and 20 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Barinov. 
With respect to claim 15, Barinov teaches “15. A system for auditing a client archive system, said system comprising: an audit engine configured to audit the client archive system” in ¶¶ 45 and 46 (audit engine is the software tool used by computer user to audit, for example); 
“wherein the client archive system has a corresponding auditable log provided by a system secure archiver” in ¶¶ 45 and 46 4(transaction log is auditable log); 
“said auditable log comprising a system database and a plurality of hashes stored on a blockchain” in ¶¶ 45-46 (Ethereum contains organized data which is a database; Ethereum blockchain also has transaction log (hashes stored on blockchain—see also ¶ 45 (“Second, hashes of the actual files are added to the transaction of the blockchain network”);  
“wherein said audit engine is configured to: receive audit data from a client data collection application associated with the client archive system” in ¶ 46 (audit data includes MD5 hash of a file an SHA-2 hash of a file, for example; client data collection application includes any software tools that perform a hash such as “md5”); 
“said audit data comprising at least one data package retrieved data from the system database corresponding to the data package” in ¶¶ 45 and 46 (data package includes files to be checked); 
“and provide a notification to a system administrator of at least one difference between the retrieved data from the system database and the audit data received from the client data collection application” in ¶46 (“Then check that the data field in the result is equal to MERKLE PATRICIA ROOT 
With respect to claim 16, Barinov teaches “16. The system of claim 15, wherein:   the notification is indicative of an unauthorized change to data in the client archive system; and the system secure archiver comprises the audit engine” in ¶ 40 and ¶ 46 (if the hash values do not match, then this is an indication of an unauthorized change). 
With respect to claim 17, Barinov teaches “17. The system of claim 15, wherein providing the notification to the system administrator comprises providing a notification to a contact associated with the client archive system and a contact associated with the audit engine” in ¶ 40 and ¶ 46 by (“any person if the blockchain network 130 is a public blockchain, and to any person to whom such rights have been granted if the blockchain network 130 is a private blockchain”); any person with rights associated with the client archive system and with the audit engine is a contact).  
With respect to claim 18, Barinov teaches “18. The system of claim 15, wherein received audit data comprises all data corresponding to at least one auditable parameter of the client archive system” in ¶ 46 (auditable parameter includes hash of a file); 
“said auditable parameter being at least a portion of a plurality of data packages provided to the system secure archiver by the client data collection application for the auditable log” in ¶ 40 and ¶¶ 45-46 (auditable log is the transaction log on the blockchain; Examiner finds that data packages are data). 
With respect to claim 20, Barinov teaches “20. The system of claim 15, wherein providing the notification to the system administrator of the difference between the retrieved data from the system database and the . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Davis as applied to claim 1 above and further in view of Alvarez US 20180091596 A1. 
With respect to claim 3, it appears Davis fails to teach, but Alvarez US 20180091596 A1 teaches “3. The system of claim 1, wherein the receipt and timestamp is received in response to storing the created hash on the blockchain” in ¶ 26 
[0026] In addition to the storage of the encrypted data 115, a data element record 160 that serves as a record of receipt or capture of the data is registered with a decentralized notary service 150. For example, the data element record 160 may be a receipt constructed using a cryptographic hash of the data, but not the actual data, along with a capture timestamp. In an example, the decentralized notary service 150 provides a distributed ledger such a blockchain 156 (e.g., such as a blockchain configuration commonly used for distributions of digital currency) for recording the data element record 160. The blockchain 156 may be implemented in data storage (such as data storage 154) of respective decentralized computing systems (such as computing system 152) in a public or private (e.g., controlled) setting. A distributed ledger such as the blockchain 156 may be used to a provable record of the existence of the particular telematics data represented by the data element record 160, and a relative timestamp for when the data element record 160 was generated or captured. The decentralized ledger also provides a total ordering for data records, and ensures non-repudiation of the record, meaning that the user (or another party) cannot rescind claims about the data records at a later time.
Davis and Alvarez are analogous art because they are from the same field of endeavor.  It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the receiving of the receipt and timestamp in Davis to include “3. The system of claim 1, wherein the receipt and timestamp is received in response to storing the created hash on the blockchain” as taught in Alvarez.  The motivation would have been to allow the user to know that the saving of the data stored on the blockchain was successful (i.e. data verification). 
With respect to claim 4, it appears Davis fails to teach but Alvarez US 20180091596 A1 teaches “4. The system of claim 1, wherein the system database associates the data package with the created hash, storage receipt, and timestamp, and wherein the timestamp is indicative of a time that the created hash was stored on the blockchain” in ¶ 38 
[0038] The communication device 306 operates to query relevant telematics sensor data values from the telematics In response, the decentralized notary 308 maintains a ledger of the record of the data existence (including a date/time stamp of the data), such as through use of an irrevocable blockchain data record. 

Davis and Alvarez are analogous art because they are from the same field of endeavor.  It would have been obvious to one skilled in the art before the effective filing date of the invention to modify database in Davis to include “wherein the system database associates the data package with the created hash, storage receipt, and timestamp, and wherein the timestamp is indicative of a time that the created hash was stored on the blockchain” as taught in Alvarez.  The motivation would have been to allow the user to know that the saving of the data stored on the blockchain was successful (i.e. data verification).
With respect to claim 5, Davis fails to explicitly teach but Alvarez (US 2018/0091596) teaches “5. The system of claim 1, wherein the data package comprises sensitive data” in ¶¶ 13, 14 (sensitive data is any data that someone doesn’t necessarily want someone else to see): 
“and the system secure archiver is configured to remove the sensitive data from the data package to create a scrubbed data package” in ¶ 15 (“record of this data existence (but not the data itself) is stored in a block chain ledged”; Examiner finds this record is scrubbed of sensitive data); 
 “and wherein the blockchain is a public blockchain” in abstract. 

It appears Alvarez fails to explicitly teach “append a random byte string to the scrubbed data package, and hash the scrubbed data package along with the appended random byte to generate the created hash to be stored on the blockchain.” 
However Examiner takes official notice that “salting” (i.e. “append a random byte string to the scrubbed data package, and hash the scrubbed data package along with the appended random byte to generate the created hash to be stored on the blockchain”) was well known in the art before the effective filing date of the invention. It would have been obvious to one skilled in the art before the effective filing date of the invention to modify scrubbed data package in Alvarez to include “append a random byte string to the scrubbed data package, and hash the scrubbed data package along with the appended random byte to generate the created hash to be stored on the blockchain.”  The motivation would have been to defend against pre-computed hash attack.  
With respect to claim 8, Davis teaches “8. The system of claim 1, further comprising: a system interface application configured to receive data from a client data collection application” in ¶¶ 20, 22 (computing devices and processing server receive data from clients via an application 
It appears Davis fails to explicitly teach but Alvarez teaches “and provide the encrypted data package to the system secure archiver via a communications network” in¶ 44 (user-controlled storage is a secure archiver); see also ¶ 25 (cloud service is an archiver); 
“wherein the system secure archiver is further configured to decrypt the encrypted data package to receive the data package” in ¶¶ 47 (“communication device accesses and decrypts the private data”). 
Davis and Alvarez are analogous art because they are from the same field of endeavor.  It would have been obvious to one skilled in the art before the effective filing date of the invention to modify “encrypt the formatted received data to create an encrypted data package in Davis to include “provide the encrypted data package to the system secure archiver via a communications network wherein the system secure archiver is further configured to decrypt the encrypted data package to receive the data package” as taught in Alvarez.  The motivation would have been to provide secure communications and protect user privacy.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Davis. 
With respect to claim 6, Davis teaches “6. The system of claim 1, wherein: the blockchain is a public blockchain” in ¶ 16. 
It appears Davis fails to explicitly teach 
“the data package comprises appointment data having generic data and sensitive data including protected health information” 

However, Examiner takes official notice that “the data package comprises appointment data having generic data and sensitive data including protected health information” was well known in the art before the effective filing date of the invention.  That is, Examiner takes official notice that a file or “data package” containing appointment data with generic and sensitive data including protected health information was well known in the art before the effective filing date of the invention5.  
	It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the data package in Davis to include appointment data having generic data and sensitive data including protected health information.”  The motivation would have been to allow a user to quickly access their medical information. 
Examiner further takes official notice that “salting” (i.e. “append a random byte string to the stored data, and then hash the data along with the random byte string generate the created hash to enter on the blockchain”) was well known in the art before the effective filing date of the invention. It would have been obvious to one skilled in the art before the effective filing date of the invention to stored data in Davis to include .  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Davis  as applied to claim 1 above and further in view of Lin US 20150317213 A1. 
With respect to claim 9, It appears Davis fails to explicitly teach “9. The system of claim 1, further comprising: a system interface application configured to periodically poll a client data collection application at the client archive system for changes to the client archive system, determine changes to the client archive system, and generate the data package for the system secure archiver as a function of the determined changes to the client archive system6.” 
However, Lin US 20150317213 A1 teaches “a system interface application configured to periodically poll a client data collection application at the client archive system for changes to the client archive system” in ¶ 34 (an audit process that conforms to a policy (see ¶ 38) is a periodic audit process that is equivalent or at the least suggests “polling” to one skilled in the art); 

“and generate the data package for the system secure archiver as a function of the determined changes to the client archive system” in ¶ 34 (data package is, for example, whether the change has been authorized). 
Barinov and Lin are analogous art because they are from the same field of endeavor. It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the system in Barinov to include “a system interface application configured to periodically poll a client data collection application at the client archive system for changes to the client archive system, determine changes to the client archive system, and generate the data package for the system secure archiver as a function of the determined changes to the client archive system.”  The motivation would have been to detect unauthorized modifications (i.e. maintain data privacy and integrity). 
Claims 11–14 are rejected under 35 U.S.C. 103 as being unpatentable over Davis as applied to claim 1 above and further in view of Barinov US 20180025181 A1. 
With respect to claim 11, it appears Davis fails to explicitly teach, but Barinov US 20180025181 A1 teaches “periodically log changes to the system database by: determining a time of a previous log” in ¶ 43 (in order to determine a “new” log entry there has to be a determination of time of the old log; otherwise, the “new” has no meaning); 
“creating a log of all changes to the system database based on the time of the previous log” in ¶ 43 (there has to be a procedure to determine whether something is new; Examiner finds it would have been obvious to 
“generating a hash from the created log” in ¶ 43 (hash values for new log entries generated); 
“storing the hash generated from the created log on a blockchain platform via the blockchain application interface” ¶ 43 (hash stored on blockchain); 
“receiving a receipt and timestamp corresponding to the stored hash generated from the created log from the blockchain interface” in ¶ 45 (blockchain such as bitcoin ¶ 5) use transaction IDs—these are receipts) 
 “and storing the created log and receipt and timestamp in the system database” in ¶ 45 (receipt and timestamp and log must be stored at least in memory; a database, broadly interpreted in light of the spec includes an organized set of information). 
Davis and Barinov are analogous art because they are from the same field of endeavor.  It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the system secure archiver” in Davis to include periodically log changes to the system database by: determining a time of a previous log creating a log of all changes to the system database based on the time of the previous log” “generating a hash from the created log” “receiving a receipt and timestamp corresponding to the stored hash generated from the created log from the blockchain interface” “and storing the created log and receipt and timestamp in the system database”.  The motivation would have been to provide utilize the features of the blockchain by maintaining updated logs that cannot be tampered with or altered. 
With respect to claim 12, Barinov teaches “12. The system of claim 11, wherein the system secure archiver is further configured to periodically verify the periodically created logs by: generating a hash for each log of the periodically created logs in the system database” in ¶29, ¶ 39 and ¶ 40 (the words “each log” indicate that the claim only requires at least one log); 
“retrieving a corresponding hash for each of the logs from the blockchain via the blockchain interface” in ¶ 40 
“and comparing each retrieved hash to the corresponding generated hash for each log of the periodically created logs in the system database to determine whether the logs stored in the system database have been altered or deleted in an unauthorized manner” in ¶ 40 (“file 122 cannot be modified without approval (i.e., unchecked) because any user who has access to data in the blockchain network 130 can compare the hash value of the file 122 with the actual file”). 
With respect to claim 13, Davis fails to explicitly teach, but Barinov teaches “periodically verify the system database by: generating a hash for each data package stored in the system database” in ¶29, ¶ 39 and ¶ 40 (data package includes any data); 
 “retrieving a corresponding hash for each of the data packages stored in the system database from the blockchain via the blockchain interface” in ¶39 and ¶40 (a blockchain stores data in an organized manner and thus is also a system database); 
“and comparing each retrieved hash to the corresponding generated hash for each data package of the data packages stored in the system database to determine whether any data in the system database has been added or changed in an unauthorized manner” in ¶ 40 (“By sending a hash value of the file to the blockchain network 130, the contents of the file 122 
Davis and Barinov are analogous art because they are from the same field of endeavor.  It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the system secure archiver in Davis to include periodically verify the system database by: generating a hash for each data package stored in the system database” “retrieving a corresponding hash for each of the data packages stored in the system database from the blockchain via the blockchain interface and comparing each retrieved hash to the corresponding generated hash for each data package of the data packages stored in the system database to determine whether any data in the system database has been added or changed in an unauthorized manner.” The motivation would have been to maintain data integrity. 
With respect to claim 14, Davis fails to teach but Barinov teaches “14. The system of claim 11, wherein the system secure archiver is further configured to periodically verify the system database by: retrieving each data package from the system database” in in ¶ 29, ¶ 39 and ¶ 40 (data package includes any data; each includes at least one); 
“retrieving a log corresponding to each data package from the system database” in ¶¶ 40-42 (hash value of file is recorded and thus represents a log); 
“and comparing each retrieved data package to the corresponding log to determine whether any data has been deleted from the system database in an unauthorized manner” in ¶ 40 (“file 122 cannot be modified without approval (i.e., unchecked) because any user who has access to data in the . 
Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Barinov as applied to claim 15  above and further in view of Lin US 20150317213 A1. 
With respect to claim 19, it appears Barinov fails to teach but, Lin US 20150317213 teaches “The system of claim 15, wherein: the audit engine is further configured to periodically request the audit data from the client data collection application” in ¶ 34 (an audit process that conforms to a policy (see ¶ 38) is a periodic audit process that is equivalent or at the least suggests “polling” to one skilled in the art); 
“and the client data collection application is configured to provide the audit data in response to receiving said request from the audit engine” in ¶ 34 (audit data returned in response to a request). 
Barinov and Lin are analogous art because they are from the same field of endeavor. It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the audit engine and client data application in Barinov to include “periodically request the audit data from the client data collection application” and “provide the audit data in response to receiving said request from the audit engine” respectively as taught by Lin.  The motivation would have been to detect authorized modifications (i.e. maintain data privacy and integrity). 
It appears Barinov et al. fails to explicitly teach “and the client data collection application is configured to periodically provide the audit data to the audit engine without receiving a request from the audit engine for the audit data”.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT M PHILLIPS, III whose telephone number is (571)270-3256.  The examiner can normally be reached on 10a-6:30pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ALBERT M PHILLIPS, III/         Primary Examiner, Art Unit 2159                                                                                                                                                                                               


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2181: 
        
        In addition, merely referencing a specialized computer (e.g., a "bank computer"), some undefined component of a computer system (e.g., "access control manager"), "logic," "code," or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. 
        
        Internal citations omitted. 
        2 See MPEP 2181: 
        . . . 
        ((B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to"
        . . . 
        3 Applicant has invoked 112(f) by reciting “blockchain interface configured to store.”  Storing can be performed by a general purpose computer.  See MPEP 2181 (II) (B).  As such, the sufficient structure invoked for this element is a general purpose computer.  See id.  Thus, this claim element is directed to a general purpose computer and its functional equivalents.  Although the Davis teaches storing a hash on the blockchain, it is only required to teach a general purpose computer to anticipate this claim element. 
        4 Davis is only required to teach a general purpose computer to anticipate this claim element.  See note 4 above. However, in the interest of compact prosecution, Examiner has cited to other portions of Davis. 
        5 The claim language “the data package comprises appointment data having generic data and sensitive data including protected health information” merely “convey[s] a message or meaning to a human reader independent of the intended computer system, and/or . . .merely serves as a support for information or data.”  MPEP 2111.05 III.  Additionally, these elements “convey [] meaning to the human reader rather than towards establishing a functional relationship between recorded data and the computer.” Id. As such, these elements have no patentable weight because they are non-functional descriptive material.  See generally MPEP 2111.05.  
        6 Examiner finds “a system interface application configured to periodically poll a client data collection application at the client archive system for changes to the client archive system, determine changes to the client archive system, and generate the data package for the system secure archiver as a function of the determined changes to the client archive system” was well known in the art before the effective filing date of the invention. Stated another way, Examiner finds that that polling an application for changes to data and then generating a data package (e.g. backup or archive) of that change was a very common, necessary, and well known archiving activity in the computing arts before the effective filing date of the invention.